BERRY, J.,
Concurring. — This case came up from the district court, Bingham county, on appeal from an order refusing a writ of mandamus. The only points relied on by the appellant, or urged at the hearing, are: “That the legislature of this territory had no authority to enact the law prescribing the qualification of voters, passed February 8, 1887, and especially sections 501 and 504 of that act.” The provision especially objected to is a part of section 501 of the statutes of Idaho, which reads as follows: “No person who is a member of any order, organization, or association which teaches, advises, counsels, or encourages its members or devotees, or any other persons, to commit the crime of bigamy or polygamy, or any other crime defined by law, either as a rite or ceremony of such order, organization, or association, or otherwise, is permitted to vote at any election,” etc. The oath which the applicant is required to take is prescribed by section 504. The two sections do not fully correspond. While the latter section only relates to acts and teach" ings enjoined as a doctrinal rite of such organization, the former prescribes the same acts and teachings enjoined as a doctrinal rite or ceremony of such order, organization, or otherwise. There is no question as to such discrepancy, and the issue is made wholly on the validity of section 501. The effect of restricting the question to section 501 is to remove from the ease a point made on the argument, that the denial of the right to vote is based absolutely upon a “rite” or “ceremony” of a religious order. The words “or otherwise” clearly exclude such restricted construction. The statute applies to secular institutions as well as to religious; and as to all secular institutions the argument against the act, from a religious standpoint, will of course fail to apply. But the argument that the legislative *604power to make membership in any organization a conditipn of right to vote would apply to either class alike had been withdrawn, as we shall hereafter see.
In considering the case the question as to whether the so-called “Church of Jesus Christ of Latter-Day Saints” is a religious-organization might be a material question, but the court below held that such organization is a religious association. From such holding no appeal is taken. Hence, however pertinent, that question, from the proof in the court below, might appear,, it is not at this time before the court, and we shall consider it, with reference to the rights of its members, as a religious organ» ization.
The power of the territorial legislature to determine who shall' and who shall not vote at a territorial election is' subject to both constitutional and congressional restriction. The legislative-power of a territorial legislature extends to “all rightful subjects of legislation, not inconsistent with the constitution or laws= of the United States.” (TJ. S. Eev. Stats., sec. 1851.) Such legislature is expressly given the power to prescribe the qualifications of voters at all elections after the first. (TJ. S. Rev. Stats., sec. 1860.) This granted power is unrestricted, except-as to certain specific exceptions, but neither of which exceptions-touches this subject matter. It is not pretended that Congress-has ever directly repealed this grant of power. If the legislature did not in fact have authority to enact this law, the power must either have been prohibited by the constitution, or it must-have been withdrawn by. implication, through some act of Congress. In fact, the able and exhaustive argument of the counsel for the appellant is confined to these two points. His constitutional argument centers in this: (1) That article 1 of the amendment of the constitution declares that Congress (and of course-the territorial legislatures) “shall make no law respecting the es~ tablisbment of religion, or prohibiting the free exercise thereof,, or abridging the freedom of speech, or of the press.” (2) That the third subdivision of article 6 of the constitution provides that “no religious test shall ever be required as a qualification to any office, or public trust under the United States.” (3) That section 9, article 1 of the constitution provides that “no bill of' attainder or ex post facto law shall be passed.” (4) That “no *605person shall be deprived of life, liberty or property, without due process of law”; and concludes (5) by citing the preamble to the constitution, declaring the purposes of that instrument to be “to secure the blessings of liberty to ourselves and posterity.”
We are asked to construe these provisions of the constitution liberally, according to their purpose and design thus expressed. To do this it is necessary to consider the subject to which these provisions are to be applied. But before proceeding to do this, it may be observed that some, at least, of these constitutional provisions cannot apply to the case at bar. The fourth point can have no possible bearing upon this case. A law prescribing the qualifications of a voter does not even pretend to deprive a man of his life, liberty, or property, for such privilege is not essential to either. It is not.even essential to citizenship, were the latter held to be within the meaning of either of these words. "Citizenship” and “suffrage” are by no means inseparable. Suffrage is not one of the inalienable rights with which men are endowed by their Creator; but it is altogether conventional. (Anderson v. Baker, Bright. Elect. Cas. 33.) Again, none of the elementary writers include right of suffrage as among the rights of property or person. (Anderson v. Baker, Bright. Elect. Cas. 34.) Such a law is in no sense a bill of attainder. It is not a punishment, or a means of punishment. It is not an ex post facto law; for it does not constitute or declare anything whatever, either past or present, to be a crime. It is not a test or qualification for office, either religious or otherwise, that we are considering. It is sufficient to consider that when the question shall arise. Nor is such law directed to the establishment of any religion; nor does it prevent, or tend to prevent, the free exercise of any religion; nor does it abridge, or tend to abridge, the freedom of speech or of the press. "Under it a member of the organization in question may do and enjoy all he would do without it, except that he may not have the privilege of voting at an election. We know of no law making such act a religious rite or ceremony.
This would seem to be a fair, plain statement of the case, and of the different reasons against the appellant’s construction of each of these constitutional provisions. But he still insists that there is something in the nature of this case calling for a more *606liberal and enlarged construction. He assumes that any law which tends to turn men away from this organization in order that they may enjoy certain privileges tends to the subversion of the “blessings of liberty.” We may suppose a case, perhaps, in which such a claim might be allowed, in which this preamble might be invoked to induce a more liberal construction. And, on the other hand, as in case of a claim to the exercise of license and crime, under the guise of “freedom of speech and of the press,” may call for a more restricted construction. Whether such a declaration of purpose as this preamble contains calls for a liberal or a restricted meaning would in this point of view, depend entirely upon the nature of the subject demanding the construction. In other words, if unrestricted license to do all that this organization aims at doing tends to the increase of the “blessings of liberty,” then the appellant might possibly invoke the declared purpose of the federal constitution, as an aid by which he would have these provisions construed. But, on the other hand, if those aims and purposes shall, on examination, be clearly against morals, public and private; clearly antagonistic to the laws of the land; clearly debasing to Christianity, and subversive of true liberty — then by the same rule a more restricted construction would be called for. Granting that in the case at bar the application of the rule as demanded by the appellant is correct, we may inquire, what are the aims and purposes of that organization which demands ■this immunity ? Some of those aims and purposes are disclosed' by the evidence given in the case. The notoriety which this organization has attained, might perhaps, warrant the courts in •taking judicial notice of some of its features; but we refrain from going beyond its authoritative record, and refer only to part of its book, “Doctrine and Covenants,” given as a whole in evidence upon the trial of this cause. Our reference must necessarily be brief and confined in scope.
On page 159 of that book, in what is there stated to be a “Bevelation given through Joseph, the Seer, at Fayette, New York, January 2, 1831,” we read: “Thus saith the Lord, your God, even Jesus Christ, the Great I Am, Alpha and Omega:.... Gird up your loins, and be prepared. Behold, the kingdom is yours, and the enemy shall not overcome.Behold, the *607enemy is combined; and now I sbow unto yon a mystery, a thing Which is had in secret chambers, to bring to pass even your destruction in process of time, 'and ye knew it not.Fear not, for the kingdom is yours.The rich I have made; and all flesh is mine; and I am no respecter of persons. And I have made the earth rich; and behold, it is my footstool. Wherefore, again will I stand upon it, and I hold forth and deign to give unto yon greater riches, even a land of promise, a land flowing with milk and honey, upon which there shall be no curse, when the Lord cometh.Ye shall have it for the land of your inheritance, and for the inheritance of your children forever, while the earth shall stand; and ye shall possess it again in eternity, and no more to pass away. But verily I say unto you that" in time ye shall have no king nor ruler; for I will be your king, and watch over you. Wherefore, hear my voice, and follow me, and you shall be a free people, and ye shall have no laws but my laws, for I am your law-giver; and what can stay my hand ? ... . And again I say unto you that the enemy in the secret chambers seeketh your lives. Ye hear of wars in far countries, and you say there will soon be great wars in far countries ; but ye know not the hearts of the men in your own land. I tell you these things because of your prayers; wherefore, treasure up wisdom in your bosoms, lest the wickedness of men reveal these things unto you by their wickedness, in a manner which shall speak in your ears with a voice louder than that which shall shake the earth. But if ye are prepared, ye shall not fear. And that you might escape the power of the enemy, and be gathered unto me, a righteous people, without spot and blameless; wherefore, for this cause, I gave unto you the commandment that ye should go to the Ohio; and there I will give unto you my law; and there you shall be endowed with power from on high; and from thence, whomsoever I will, shall go forth among all nations, and it shall be told them what they shall do; for I have a great work laid up in store; for Israel shall be saved, and I will lead them whithersoever I will; and no power shall stay my hand. And now I give unto the church in these parts a commandment that certain men among them shall be appointed, and they shall be appointed by the voice of the church, .... and this shall be their work: To govern the *608affairs of the property of this church. And they that have farms that cannot be sold, let them be left, or rented, as seemeth them good.And that every man, both elder, priest, teacher, and also member, go to work with his might, with the labor of his hands, to prepare and accomplish the things which I have commanded.And go ye out from the wicked.”
In another "revelation,” January 5,1831, page 163, addressed to one James Coville: "Hearken and listen to the voice of Him who is from all eternity to all eternity, the Great I Am, even Jesns Christ.Verily, verily, I say unto thee [Coville] thou art not called to go into the eastern countries, but thou art called to go to the Ohio. And, inasmuch as my people shall assemble themselves to the Ohio, I have kept in store a blessing such is not known among the children of men,- and it shall be poured forth upon their heads, and from thence mem. shall go forth, into all nations. Behold, verily, verily, I say unto you that the people in Ohio call upon mia in much faith, thinking I will stay my hand in judgment upon the nations; but I cannot deny my word; wherefore, lay to with your might, and call faithful laborers into my vineyard, that it may be pruned for .the last time.”
Again, in a "revelation,” December 25, 1832, page 304, at a time in the history of the Hnited States when "nullification” troubles in South Carolina had culminated in calling a convention, which was thought at the time to portend civil war, and such trouble seemed imminent, we have: “Verily, thus saith the Lord, concerning the wars that shall shortly come to pass, beginning at the Rebellion of South Carolina, which will eventually terminate in the death and misery of many souls. The day will come that war will be poured out on all nations, beginning at that place; for behold, the southern states shall be divided against the northern states, and the southern states will call upon other nations, even Great Britain, as it is called, and they shall also call upon other nations in order to defend themselves against other nations; and thus shall war be poured out upon all nations. And it shall come to pass after many days slaves shall rise up against their masters, who shall be marshaled and disciplined for war, and it shall come to pass also that the remnants who are left of the land shall marshal themselves, and shall become exceeding angry, and shall vex the gentiles with a *609sore vexation; and thus, with the sword and by bloodshed, the inhabitants of the earth shall mourn, .... until the consummation decreed hath made a full end of all nations; that the cry of the saints, and of the blood of the saints, shall cease to come up into the ears of the Lord Sabaoth, from the earth, to be avenged of their enemies.”
What motives and purposes do these so-called "revelations” disclose? Do they not point directly at results which this organization has since done much to attain? Are they not calculated to cause distrust and hatred of all who are not of this so-called church ? They are of the essence of this so-called church, though those we have copied constitute but a small part of such teachings, and do not touch their plan of organization, polity, and system of government. Yet these may be sufficient to show the temporal features and nature of this “Church of Jesus Christ of Latter-Day Saints,” with some of its aims and purposes; and help, Avith other like teachings, to explain the phenomenon of its history. Those parts we have copied are mixed with much matter apparently merely fustian and meaningless, and not apparently explanatory of the general purpose, as indicated by the extracts. These do not touch the extraordinary teachings of polygamy, or plural or celestial marriage; yet those are also included in the blessings of liberty and the pursuit of happiness. We are not at liberty to say these extracts have no meaning, nor that their true meaning and signification are not indicated by the language used. They speak of other people as "enemies,” and evidently imply that their presence, their laws and institutions are to be looked upon as a “curse upon the land,” which the church aspires to dominate; that in such land there is to be no government or laws, except those alone of the church — evidently the germ of that state of chronic warfare which that “church” has ever, and still does, maintain against all government save that of the church; that even the members of the “church” are not their oato masters. Their individuality as freemen and citizens is denied them. Their rights of choice and of action as freemen are merged in the church. Internecine wars are welcomed as a means by which the “gentiles are to be exterminated.” The intent to despoil the unsuspecting people of Ohio, who vainly “called with much trust,” among them that *610people then seeking a home, and who were giving to those people “much faith/'’ is plainly intimated. The revelations on polygamy and plural or celestial marriage had not then been introduced. They came in 1843, and have since been propagated, with what success the public statutes and records of the courts in some degree show. None of these objectionable features have been expunged or modified, and now license to pursue and realize all these aims is demanded. It is time to speak plainly on this subject. The true interests of this people themselves and a.11 others demand it. The tendency of such principles and purposes is clear. They do not lead to the “security of the blessings of liberty”; but they do lead to its utter subversion. The guaranty of the freedom of speech and of the press is not generally held to be a shield to protect license and crime; nor is there anything in the bare name of religion, when it seeks thus to deal with temporal matters, with the facts and interests of social and political life, that should exempt it from that wholesome rule conceded to license and crime.
We think, if we are at liberty to look at the preamble of the federal constitution, as the appellant asks us to do, as expressing the objects of that instrument, and as an aid in construing its provisions, such expression, applied to the aims and objects of this organization, does not favor the view of the appellant.
But to look further. The question of the validity of the election law has already been before the supreme court of this territory. Innis v. Bolton, ante, p. 442, 17 Pac. 264, was a case where a party claiming the right to vote, being challenged, declined to take the oath prescribed in section 504; complying with the law in all other respects, but refusing to take the oath of nonmembership. The right to vote was denied, and he brought an action for damages against the judges of election. Judgment was given for the defendants. The issue was as to the validity of section 504. The reasons for such invalidity were there alleged to be: 1. That the statute is in violation of the first amendment of the constitution; 2. That it is in conflict with the act of Congress of March 22, 1882. On the first point it was urged, as in this case, that to make membership in this organization a test of the right to vote was an infringement of religious liberty, and hence was forbidden. And under the *611second, that Congress, in 1882, in the Edmunds act, in declaring that polygamists and bigamists shall not vote in the territory, had covered the whole ground; and that the legislature was precluded from prescribing any further test in any way, however remotely, connected with those crimes. On both of these points the supreme court overruled the appellants. We think the ruling should be followed. While the section of the statute is not the same in the case at bar as in that, yet the two sections are parts of the same act, and the principle involved in the two is practically the same. But while that case has our approval, it may be well in this to say further that several acts have been passed both by Congress and by the territorial legislature, prescribing the qualifications of voters. The act of Congress of March 3, 1863, organizing the territory of Idaho, is one of those acts. By section 5 of the organic act, it was provided that “every free white male inhabitant above the age of twenty-one years, who shall have been an actual resident of said territory at the time of the passage of this act, shall be entitled to vote at the first election, .... but the qualifications of voters, and of holding office at all subsequent elections, shall be such as shall be prescribed by the legislative assembly.” The legislative power (section 6) was declared to “extend to all rightful subjects -of legislation consistent with the constitution of the United States, and the provisions of this act,” except as to laws interfering ivith the primary disposal of the soil, taxing property of the United States, or taxing property of nonresidents higher than property of residents. Those excepted subjects only were forbidden. The legislature exercised this right in 1864, and again, by Revised Laws of 1874, page 684, the law was entirely changed. The law of 1864 was repealed, and one enacted that “all male inhabitants over the age of twenty-one years shall be entitled to vote at any election,” provided they be citizens, etc., and have resided in the territory four months, and in the county where they offer to vote thirty days; but no person under guardianship, non compos mentis, or insane, nor any person convicted of treason, felony, or bribery, etc., unless restored to their civil rights, shall be permitted to vote at any election.
In the Revised Statutes of the United States, passed at the first session of the forty-third session of Congress, 1873-74, as *612further revised and reported September, 1878, provisions on this subject, “common to all the territories,” are collated. These provisions differ from that under which the territory was organized, and under which its legislature had acted, up to that time. It is there provided (section 1860) that at all elections after the first “the qualifications of voters, and of holding office, shall be such as may be prescribed by the legislative assembly of each territory,” except (1) the right of suffrage and holding office shall belong to citizens, or those who have declared their intention to become citizens, of the United States, over twenty-one years of age, and have taken an oath to support the constitution, etc.; (2) there shall be no distinctions on this subject between citizens on account of color, or previous condition of servitude; (3) no officer, soldier, or mariner, shall, etc., unless he has resided in the territory six months; (4) no person belonging to the army or navy shall hold any civil office. Now, although this act is very full in saying who may and who may not be allowed to vote, nothing is said about persons under guardianship, persons non compos mentis, or insane; nor of persons convicted of treason or other crimes; yet no one pretends that this general legislation by Congress affected the status of such persons as voters. Congress had only its special purpose in view, and did not cover other ground. But, following that general act, on March 22, 1882, Congress enacted the “Edmunds Law.” Its object is expressed to be “to amend section 5352 of the Revised Statutes of the United States, in reference to bigamy, and for other purposes.” No part of the act touches the power of the legislature, unless, as counsel claim, the eighth section does. That provides that “no polygamist, bigamist, or any person cohabiting with more than one woman, and no woman cohabiting with any of the persons described as aforesaid in this section, in any territory or other place over which the United States have exclusive jurisdiction, shall be entitled to vote at any election held in any such territory or other place.” In the absence of any expressed intent to repeal the grant of power to the territories, it is not easy to see how this could at all affect such power. It must be borne in mind that the territorial legislature is but a creature of Congress; and while it, for certain purposes, exercises the same power, it acts as a separate political organization. An act ■ of *613Congress is not an act of a territorial legislature, and vice versa. Each may act upon the same subject, from its own standpoint, and the acts of each may be valid. In such case their powers are clearly concurrent. But in the act of 1882 the act of Congress does not cover, nor profess to cover, the same ground as the act of the territory. It does not deal with membership in any organization as a qualification to vote. The one subject is not even germane to the other; or, if it has a remote relation, as is contended, Congress did not choose to enter on the ground covered by the territorial legislature. The counsel cites, in addition to the Edmunds act, Houston v. Moore, 5 Wheat. 22-24; Trigg v. Commonwealth, 16 Pet. 618; Passenger Cases, 7 How. 400, and elementary authorities. All the cases cited involve the relation between the several state governments and the United States. In them it is a question of which sovereignty has the power in dispute. Congress exercises powers delegated by the states. If the former have those powers, the latter, except in exceptional cases, does not possess them. No such relations of antagonism exist between Congress and the territories. The will of Congress and that of the territorial legislatures are not two distinct wills, within the holding of some of those cases, but are for certain purposes (of which the act in question is one) one and the same will. While in their operation they are distinct, there is the relation of superior and inferior in all territorial affairs; and the superior may prohibit or nullify the acts of the inferior. Until it does so the acts of the inferior are as valid, within its province, as the acts of the superior. If it were true (though it is not true) that section 8 of the Edmunds act covered the whole ground of section 501, and that each was intended as a punishment for the same offense, under the authority cited by the appellant (Houston v. Moore, 5 Wheat. 23), it would seem that the combined acts would be only concurrent, and that both would be valid. (See, also, Innis v. Bolton, ante, p. 442, 17 Pac. 264.) But it is not necessary to go to the extent indicated in that case as the two acts do not cover the same ground. After a careful consideration of this case, we do not find the act of the territorial legislature in conflict with any provisions of the federal constitution, or with any act of Congress. The ruling and the judgment of the court below must be affirmed.